Citation Nr: 1811521	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for arthritis of the lumbar spine. 

2.  Entitlement to an initial compensable rating and an evaluation in excess of 10 percent disabling from March 15, 2017, for a right knee disability. 

3.  Entitlement to an initial compensable rating prior to December 1, 2015, and greater than 30 percent from February 1, 2017, for a left knee disability (excluding the period of temporary 100 percent disability evaluation from December 1,2015 to February 1, 2017).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, from October 1981 to June 1982, and from June 1982 to August 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded this case for additional development in January 2017.  The case has now been returned to the Board for appellate review.  

A request for a total rating due to service-connected disability (TDIU), when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's left knee disability and lumbar spine disability on appeal impact his ability to work.  See August 2011 VA examination and March 2017 VA examination.  Nevertheless, the March 2017 VA examination revealed that Veteran is still employed as a mechanic and missed work due to his disabilities less than one week in the past year.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities on appeal, a TDIU has not been raised by the record and is not before the Board at this time.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

FINDINGS OF FACT

1.  For the entire appeal period, the lumbar spine disability was manifested by pain, stiffness and weakness that affect physical activities such as standing and walking, but limitation in range of motion, functional loss due to pain, ankylosis, intervertebral disc syndrome, muscle spasm, abnormal gait or spine contour are not shown.  

2.  For the entire appeal period, the right knee disability was manifested by pain, pain on motion, stiffness, weakness, flare-ups that affect physical activities such as standing and walking, but limitation of flexion or extension, ankylosis, recurrent subluxation, and lateral instability are not shown.  

3.  Prior to December 1, 2015, the left knee disability was manifested by pain, pain on motion, stiffness, weakness, flare-ups that affect physical activities such as standing and walking, but limitation of flexion or extension, ankylosis, recurrent subluxation, and lateral instability are not shown.  

4.  From February 1, 2017, the left knee disability is post total knee replacement and is manifested by pain, pain on motion, and arthritis shown by x-ray findings; but limitation of flexion or extension, ankylosis, recurrent subluxation, lateral instability, and chronic residuals consisting of severe painful motion or weakness in the affected extremity are not shown.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for arthritis of the lumbar spine are not met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating of 10 percent, but no higher, for the right knee disability are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2017).

3.  Prior to December 1, 2015, the criteria for a disability rating of 10 percent, but no higher, for the left knee disability are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2017).

4.  From February 1, 2017, the criteria for a disability rating greater than 30 percent for the left knee disability are not met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5258, 5259, 5261, 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks increased evaluations for his back and knee disabilities.  In January 2017 and December 2017, the RO issued a letter which advised the Veteran of development of evidence.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's January 2017 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

The Veteran seeks compensable or increased rating for his arthritis of lumber spine, left knee disability and right knee disability.  

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  

A.  Arthritis of Lumbar Spine

The Veteran's lumbar spine disability is evaluated at a noncompensable rating under DC 5242.  38 C.F.R. § 4.71a.  

In order to warrant a higher rating for the Veteran's back disability under Diagnostic Code 5242, evidence must show the following under the General Rating Formula:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but nor greater than 85 degrees; or combined range of motion or the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The rating criteria provide for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which directs the rater to also see Diagnostic Code 5003.  Diagnostic Code 5003 provides: 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (emphasis added).  

In the absence of limitation of motion, degenerative arthritis will warrant a 10 percent rating with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See id. 

"Structurally, [Diagnostic Code] 5003 is composed of three parts, each of which addresses how to evaluate arthritic pain in a different situation: (1) When it results in limitation of motion that is compensable under a [Diagnostic Code] that rates according to limitation of motion; (2) when it results in limitation of motion that is noncompensable under a [Diagnostic Code] that is applicable to the joint involved; and (3) when it does not result in limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011) (citing Hicks, 8 Vet. App. at 420).  

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Read together,  Diagnostic Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See Mitchell, 25 Vet. App. at 40 (quoting Ve, 1 Vet. App. 484, 488 (1991)).  

In August 2011, the Veteran was afforded a VA examination.  In the examination, the Veteran reported that he experienced symptoms of stiffness, fatigue, and decreased motion, but did not experience spasms, paresthesia, and numbness.  He reported experiencing localized, moderate pain since 1986 near the lower back and the pain occurred 5 times per month and each lasted for 5 days.  The pain could be exacerbated by physical activity, but be relieved by rest and medication.  During the flair-ups, the Veteran reported that he had very limited movement as functional impairment.  The Veteran stated that he could not get a job due to his condition.  The Veteran's ranges of motion (ROM) testing results were as follows: 


Movement
Initial ROM
Repetitive ROM
Additional degree of limitation?
Flexion [0-90]
90
90
No
Extension [0-30]
30
30
No
R Lat. Flexion [0-30]
30
30
No
L Lat. Flexion [0-30]
30
30
No
R rotation [0-30]
30
30
No
L rotation [0-30]
30
30
No
Combined
210
30
No

The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The lumbar spine x-ray report showed mild degenerative findings, but otherwise, unremarkable radiographic series of the lumbar spine.  No sensory defects were observed.  There was no lumbosacral motor weakness.  There were no signs of lumbar intervertebral disc syndrome.  The examiner observed that the effect of the conditions (including knee disabilities in addition to the back) was difficulty in walking and standing.  

As per the Board remand, the Veteran was afforded a new VA examination in March 2017.  The Veteran reported that the back pain stated while in service and has gotten progressively worse over the years.  He described the back pain as sharp, throbbing pain with long walk, especially anything farther than 2 blocks.  On a bad day, he gave 4 out of 10 on a bad day and 2 out of 10 on a good day for the pain rating.  The Veteran did not report flare-ups of the lumbar spine or any functional loss or functional impairment due to the back disability.  

The Veteran's ROM testing was conducted and the results are summarized as follows:  


Movement
Initial ROM
Repetitive ROM
Additional degree of limitation?
Flexion [0-90]
90
90
No
Extension [0-30]
30
30
No
R Lat. Flexion [0-30]
30
30
No
L Lat. Flexion [0-30]
30
30
No
R rotation [0-30]
30
30
No
L rotation [0-30]
30
30
No
Combined
240
240
No

No pain was noted on ROM testing and there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, but there was no loss of ROM after three repetitions.  The Veteran was found to have no guarding or muscle spasm of the thoracolumbar spine.  There was no radiculopathy or ankylosis of the lumbar spine.  No IVDS was found.  The examiner notes that the x-ray on the day of the examination revealed no clinical indication and concluded that the physical examination was within normal limits, but he limps while walking.  The Veteran reported that one of his legs is shorter than the other, which he believes is contributing to his back pain.  The examiner states that he conducted joint testing per Correia v. McDonald as medically appropriate.   

In this case, the Board finds a compensable rating for the Veteran's lumbar spine disability is not warranted under Diagnostic Code 5003-5242 for any time during the period on appeal for the following reasons.

First, in both examinations, no loss in ROM of the Veteran's lumbar spine was observed.  The forward flexion of the lumbar spine is greater than 85 degrees and the combined ROM is more than 235.  No muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour was observed. The Veteran has no vertebral body fracture.  Thus, under DC 5242, a compensable rating is not warranted.  

Second, in both examinations, x-ray evidence did not show involvement of 2 or more major joints or 2 or more minor joint groups.  Thus, a compensable rating is not warranted under DC 5003.

Third, in both examinations, no IVDS was found.  Thus, DC 5243 is not applicable.  

Lastly, even though the Veteran reported back pain in both examinations and stated that the pain had gotten worse over the years in the 2017 examination, there was no functional loss due to pain in both 2011 and 2017 examinations.  The 2017 examiner explicitly states that the joint testing was conducted as per Correia and found that the results were medically appropriate.  Therefore, 38 C.F.R. § 4.59 does not apply.  

Therefore, the Board finds the evidence of record does not warrant a compensable rating for the Veteran's lumbar spine disability for the entire period on appeal.  38 U.S.C.A. § 5110.   As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Knee Disabilities

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 -5263.  Those multiple DCs evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. Under DC 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260

Under DC 5261, a noncompensable rating is assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

In the August 2011 VA examination, the Veteran reported the following symptoms:  weakness, stiffness, swelling, giving way, lack of endurance, fatigability, and pain.  He indicated that he did not experience heat, redness, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran stated that he experienced flair-ups, precipitated by physical activity, as often as one time per day and each time lasted for 24 hours.  The severity level was rated as 7 out of 10 where 10 being the worst.  He reported difficulty in walking or standing.  He was not able to stand or walk for a long period of time.  The Veteran indicated that he had knee surgeries in the past - one for arthroscopy in 2006 and another for meniscus.  He described residuals of pain, but his condition did not result in any incapacitation in the past month.  The Veteran reported that he was unable to accept employment due to limited physical abilities.  The examiner observed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement for both knees.  Both knees have crepitus, but no genu recurvatum and locking pain.  No ankylosis was found.  

The ROM testing was conducted and the result is summarized as follows: 

Movement
Right


Left



Initial ROM
Repetitive ROM
Additional degree?  
Initial ROM
Repetitive ROM
Additional degree? 
Flexion [0-140]
124
124
No
130
130
No
Extension [0] 
0
0
No
0
0
No

For both knees, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Both knees yielded normal results in medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test.  X-ray results were within normal for both knees.  

As per the January 2017 Board remand, the Veteran was afforded a new VA examination in March 2017.  The examiner reports that the Veteran denied any pain, surgery, or problem with the right knee.  The Veteran reported left knee pain started while in service and it has gotten progressively worse.  In 2006, he had arthroscopy of left knee secondary to degenerative arthritis and in December 2015 had total knee replacement of the left knee.  He described the left knee pain as sharp, throbbing pain.  He is not able to bend without pain and cannot walk for a prolonged time.  The Veteran did not report flare-ups or any functional loss or functional impairment of the knees.  

The ROM testing was conducted and the results are summarized as follows:  

Movement
Right


Left



Initial ROM
Repetitive ROM
Additional degree?  
Initial ROM
Repetitive ROM
Additional degree? 
Flexion [0-140]
130
130
No
110
110
No
Extension [0] 
0
0
No
0
0
No

For both knees, the examiner notes that the initial ROM results were outside of normal range, but that it is normal for his body habitus/age and there is no clinical significance.  The ROM itself does not contribute to a functional loss.  No pain was noted during the examination.  There was no evidence of pain with weight bearing and there was no objective evidence of crepitus.  The muscle strength was normal for both knees.  No ankylosis was found for both knees.  Joint stability tests yielded normal results.  The Veteran does not use any assistive device.  A diagnostic testing in the record indicates degenerative or traumatic arthritis for the left knee.  The examiner reports that the Veteran's knee conditions impact his ability to perform any type of occupational task. The Veteran's current occupation is a mechanic and up to one week of work time has been lost to the disabilities.  The Veteran is not able to climb, bend, or stoop.  The examiner reports that joint testing was completed as per Correira.  

(1)  Right Knee

After evaluating the evidence of record, the Board finds that an evaluation of 10 percent rating is warranted for the entire period for the following reasons.  

First, in both examinations, minor loss in ROM of the Veteran's right knee was observed.  The flexion of the right leg is greater than 45 degrees and the extension of right leg is 0 degree. Thus, under DC 5260 and 5261, a compensable rating is not warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5256, 5257, 5258, 5259, 5256, and 5263.  

Third, since the Veteran denies any surgeries on his right knee, DC 5055 is not applicable to his right knee condition.  

Lastly, in July 2017 rating decision, the AOJ granted the Veteran a 10 percent evaluation for the right knee disability due to functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 since March 15, 2017, the date of the second VA examination.  Based on the review of the record, the Board finds that both examinations reveal that the Veteran has been experiencing the same problems (difficulty in walking and standing) due to pain over the years and the severity of the pain has not gotten any worse since 2011.  Therefore, an evaluation of a 10 percent rating for his right knee disability must accordingly be warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 since the earlier effective date of March 3, 2011 when the Veteran originally filed his claim.  A rating in excess of 10 percent is not warranted for any time during the appeal period.  There is, as noted, no compensable limitation of motion, there is no evidence of locking or instability and there is no evidence of ankylosis.  As such, a rating in excess of 10 percent is not warranted.

As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

(2)  Left Knee  

The Veteran's left knee disability was evaluated as noncompensable prior to December 1, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260. The Veteran's left knee disability is currently evaluated at 30 percent disabling from February 1, 2017 under 38 C.F.R. § 4.71a, DC 5055 (knee replacement).  The Veteran is assigned a 100 percent rating from December 1, 2015 to February 1, 2017.  And then, as per the instruction in DC 5055, the Veteran's left knee disability is evaluated under DCs 5256, 5261, or 5261 as well as DC 5055 from the period after February 1, 2017.  Application of these diagnostic code is proper, as they contemplates the Veteran's left knee symptoms such as limited motion and the left knee diagnoses shown during the respective periods on appeal.  Since the Veteran did not indicate that he is satisfied with these evaluations, the Board assumes that the Veteran seeks for higher evaluations because the current evaluations do not approximate severity of his knee disabilities.  

After evaluating the evidence of record, the Board finds that an evaluation of 10 percent rating, but no higher, is warranted prior to December 1, 2015 and an evaluation of 30 percent rating, but no higher, is warranted after February 2017 for the following reasons.  

First, in both examinations, minimal loss in ROM of the Veteran's left knee was observed.  The flexion of the left leg is greater than 45 degrees and the extension of left leg is 0 degree. Thus, under DC 5260 and 5261, a compensable rating is not warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5256, 5257, 5258, 5259, 5256, and 5263 throughout the appeal period.  

Third, the Board finds that the Veteran's left knee was found to have similar pain level and functional loss due to pain at both 2011 and 2017 examinations.  Further, the Board notes that at both VA examinations, the left knee was found to have the same pain level and functional loss due to pain as the right knee.  Since the right knee disability is warranted a 10 percent evaluation due to functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 for the entire appeal period (see supra), the Veteran's left knee disability must be warranted a 10 percent evaluation prior to December 1, 2015.  There is no basis for a higher rating for that time.  There is no evidence of locking, compensable limitation of motion, locking or instability.  As such a rating in excess of 10 percent for the earlier period is not warranted.

Lastly, as for the period since February 1, 2017, the current 30 percent evaluation, the minimum rating permitted under DC 5055 is higher than the 10 percent evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, the Veteran's left knee symptomatology does not exhibit chronic residuals consisting of severe painful motion or weakness in the affected extremity, a higher evaluation of 60 percent rating is not warranted.  Therefore, the Board finds that an evaluation of 30 percent rating under DC 5055 is appropriate for the Veteran's left knee disability since February 1, 2017.  

Therefore, the Board finds the evidence of record warrants an evaluation of 10 percent rating prior to December 1, 2015 and an evaluation of 30 percent rating after February 1, 2017 for the Veteran's left knee disability.  38 U.S.C. § 5110.   As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C.§ 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to an initial compensable rating for arthritis of the lumbar spine is denied.  

Entitlement to an initial 10 percent rating for the right knee disability is granted prior to March 15, 2017, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent disabling for a right knee disability is denied for the entire appeal period. 

Entitlement to an initial 10 percent rating, but no higher, prior to December 1, 2015 for the left knee disability is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation greater than 30 percent from February 1, 2017 for a left knee disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


